DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 7, 11, 12,  13, 14, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 6287698.

Regarding claim 1, the JP ‘698 reference teaches a mast arrangement for a storage and retrieval unit, the mast arrangement comprising:
a mast comprising a front flange plate, 5S, two side plates, 70, and a rear flange plate, 5S, wherein the mast comprises a box profile and a substantially rectangular cross section;
a plurality of interfaces elements, 61, secured in pairs to at least one of the side plates or the front flange plate and extending in the region towards the front flange plate; and
a rail for guiding the storage and retrieval unit, 5SC and 5Sa, the rail attached to each of the interface elements,
wherein each of the interface elements of at least one pair interface elements includes a hole, 61h, and a reinforcement element, 62, extending through said hole, extending through corresponding holes in the side plates, and connected on both sides to one of the interface elements, see figure 1, 3, 5-10.

Regarding claim 2, the JP ‘698 reference teaches the rail is attached to at least some of the interface elements by a screw connection, see figure 9.

Regarding claim 4, the JP ‘698 reference teaches the pairs or interface elements are arranged along the mast at substantially regular distance apart, see figure 8.

Regarding claim 5, the JP ‘698 reference teaches at least one of the reinforcement elements is formed by a tubular element, see figure 5.

Regarding claim 7, the JP ‘698 reference teaches at least one barrier plate extending inside the box profile of the mast substantially perpendicularly to the flange plates and the side plates, see figures 3 and 8.

Regarding claim 13, the JP ‘698 reference teaches the tubular element is hollow, see figure 5.

Regarding claim 14, 16, and 17 the JP ‘698 reference teaches the mast arrangement, as claimed, see above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 6287698 in view of US 2017/0001800.

Regarding claims 3, 11 and 12 the JP ‘698 does not teach securing elements of the mast by welding.  The US 2017/0001800 reference teaches a mast arrangement for a storage and retrieval unit and further teaches mast members can be joined by welding, see paragraph 0076.  Since both the JP and US references teach masts joined of several elements, it would have been obvious to join the mast elements of the JP reference by welding, as taught by the US reference in order to achieve the predictable result of forming a strong and stable mast of several elements.

Allowable Subject Matter
Claims 8-10 are allowed.
The prior art was not found to teach the method of forming the mast, as claimed.  As such, claims 8-10 are allowed.

Claims 6 and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The JP ‘698 does not teach that the reinforcement element is larger than the distance between the side plates, and it would not be obvious to modify the prior art to teach this feature. As such, claims 6 and 15 are objected to.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLIN S JOERGER whose telephone number is (571)272-6938. The examiner can normally be reached M-F 7:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAITLIN S JOERGER/Primary Examiner, Art Unit 3652                                                                                                                                                                                                        



27 July 2022